tcmemo_2012_103 united_states tax_court patrick t w lum and libby s lum petitioners v commissioner of internal revenue respondent docket no filed date paul j sulla jr for petitioners jonathan jiro ono and peter r hochman for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure with respect to the joint income_tax return of petitioners the issue for decision is whether losses and a business_energy_investment_credit claimed in connection with a micro- utility activity are limited by the passive_activity rules under sec_469 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petitions were filed petitioners resided in hawaii patrick t w lum petitioner has been an accountant for years in petitioner was employed as an executive in petitioner acquired a solar water heating system for personal_use from hawaii environmental holdings d b a mercury solar mercury solar mercury solar made petitioner aware of a business opportunity which mercury solar markets as a no cost free program through this program mercury solar encourages buyers to purchase one solar water heating system or solar photovoltaic system which produces electricity from solar_energy for personal_use and at least one other for investment purposes the purchase is financed through one or more loans mercury solar installs the investment system at the residence of a ratepayer who pays a set monthly fee for a number of years to the equipment owner to purchase the solar_energy produced by the investment system a ratepayer is not an owner or purchaser of the micro-utility equipment under mercury solar’s program the equipment owner can contract with another company the power change co llc pcc to collect ratepayers’ monthly payments on behalf of the equipment owner from these collections pcc makes the equipment owner’s loan and state excise_tax payments and at the end of the year reports the annual income to the equipment owner mercury solar’s sales literature explains that the equipment owner is responsible for paying income_tax and state excise_tax on the ratepayer income and that the income should be reported using a schedule c profit or loss from business mercury solar suggests that the equipment owner will qualify for certain tax deductions and credits and extends a tax_credit guarantee to the equipment owner so long as he or she has a federal or state tax_liability a referral fee is paid_by mercury solar to the equipment owner if he or she refers others who listen to a sales presentation purchase equipment or agree to become a ratepayer mercury solar represents that a purchase of solar equipment through its program is potentially free through this combination of loans tax refunds resulting from credits and deductions and referral and ratepayer payments petitioner first became involved as a micro-utility equipment owner in mercury solar generally found ratepayers and matched them with solar equipment owners whenever petitioner acquired a new ratepayer he customarily collected the ratepayer’s payments for approximately one year before turning this responsibility over to pcc pcc would then collect the ratepayer’s monthly payments maintain payment records and make petitioner’s loan and state excise_tax payments in petitioner bought a solar photovoltaic system for personal_use and a solar hot water system for investment purposes from mercury solar mercury solar installed the solar hot water system at the residence of a ratepayer during petitioner had six ratepayers petitioner did not maintain contact with his ratepayers beyond the forms and contracts provided by mercury solar and pcc petitioner maintained virtually no records or documentation with respect to his micro-utility activity petitioner referred some sales leads to mercury solar petitioner’s micro-utility activity had no employees and his wife did not participate in the activity on the joint income_tax return petitioners claimed a net_loss in connection with the micro-utility activity of dollar_figure which was primarily the result of a sec_179 expense deduction for the solar water heating system purchased in petitioners also claimed a sec_48 business_energy_investment_credit of dollar_figure in connection with the same solar water heating system however because of statutory limitations petitioners were able to use only dollar_figure of the business_energy_investment_credit for opinion respondent argues that petitioners’ micro-utility losses and business_energy_investment_credit are disallowed because they stem from an activity in which petitioner did not materially participate or from a rental_activity which is presumptively passive petitioner counters that his micro-utility activity was not a passive rental_activity and that he materially participated in its operations losses from a passive_activity are generally allowed in the year they are sustained only to the extent of passive_activity income sec_469 d credits attributable to a passive_activity are generally allowed only to the extent of the taxpayer’s regular_tax_liability for the year with respect to all passive activities sec_469 d in general a passive_activity is a trade_or_business in which the taxpayer does not materially participate sec_469 a taxpayer materially participates in an activity when he or she is involved on a regular continuous and substantial basis sec_469 participation generally means all work done in connection with an activity by an individual who owns an interest in the activity sec_1_469-5 income_tax regs a taxpayer can establish material_participation by satisfying any one of seven tests provided in the regulations sec_1_469-5t temporary income_tax regs fed reg date see miller v commissioner tcmemo_2011_219 bailey v commissioner tcmemo_2001_296 of these petitioners assert that the five following tests are relevant to this case the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year the activity is a significant_participation_activity for the taxable_year and the individual’s aggregate participation in all significant participation activities during such year exceeds hours the activity is a personal_service_activity and the individual materially participated in the activity for any three taxable years whether or not consecutive preceding the taxable_year or based on all of the facts and circumstances the individual participates in the activity on a regular continuous and substantial basis during such year a taxpayer is treated as significantly participating in an activity if he or she participates in the activity for more than hours during the taxable_year sec_1_469-5t temporary income_tax regs fed reg date in addition to satisfy the material_participation test under paragraph a a taxpayer must participate in an activity for more than hours during the taxable_year sec_1_469-5t temporary income_tax regs fed reg date generally petitioners bear the burden_of_proof see rule a 503_us_79 512_f2d_882 9th cir aff’g tcmemo_1972_133 this burden may shift to respondent if petitioners introduce credible_evidence with respect to any relevant factual issue and to meet other conditions including maintaining required records see sec_7491 petitioners have not proven or presented adequate evidence to shift the burden_of_proof that any of the material_participation tests they rely upon are satisfied as the sole owner of the micro-utility activity petitioner claims that he performed all tasks functions and services of and for the business including management and marketing with the exception of sending invoices to and collecting payments from his ratepayers however because individuals with pcc collected most of the ratepayers’ payments maintained records regarding the income and made petitioner’s loan and state excise_tax payments and mercury solar1 installed the equipment at his ratepayers’ homes petitioner’s participation did not constitute substantially_all of the participation of any individual in the micro- utility activity petitioners also have failed to prove that petitioner participated in the micro- utility activity for more than hours during the year in issue or that he materially participated in the activity for any three taxable years before a taxpayer can prove participation by any reasonable means sec_1_469-5t temporary income_tax regs fed reg date reasonable means may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries id while the regulations permit some flexibility with respect to the evidence required to prove material_participation we are not required to accept postevent 1for other cases involving activities of mercury solar see sparkman v commissioner tcmemo_2009_308 sparkman v commissioner tcmemo_2005_136 aff’d 509_f3d_1149 9th cir hvidding v commissioner tcmemo_2003_151 richter v commissioner tcmemo_2002_90 and sparkman v united_states wl d haw date ballpark guesstimates nor are we bound to accept the unverified undocumented testimony of taxpayers see estate of stangeland v commissioner tcmemo_2010_185 shaw v commissioner tcmemo_2002_35 scheiner v commissioner tcmemo_1996_554 petitioner maintained no records or documentation of his participation such as appointment books calendars or logs and he did not provide any type of narrative summary of his participation petitioner admitted that mercury solar provided him with his ratepayers and that he does not maintain contact with his ratepayers apart from very general statements that he researched and bought solar equipment referred sales leads to mercury solar and collected some of his ratepayers’ payments petitioner offered virtually no evidence of duties he performed the dates they were performed or the approximate time he spent performing them we conclude that petitioner did not materially participate in the micro-utility activity during the year in issue and that the micro-utility was a passive_activity under sec_469 the losses reported for with respect to the micro- utility activity are subject_to the passive loss limitations imposed by sec_469 and are disallowed thus we need not address whether petitioner’s micro-utility activity constitutes a passive rental_activity see sec_469 in addition the business_energy_investment_credit claimed by petitioners is subject_to the passive_activity_credit limitations under sec_469 and is disallowed because there was no tax_liability with respect to the micro-utility activity for even if this credit were not disallowed by the application of sec_469 it would otherwise be completely disallowed because of sec_179 through cross- referencing sec_38 sec_46 and sec_48 the internal_revenue_code establishes that the sec_48 business_energy_investment_credit is one type of sec_38 general_business_credit a sec_38 credit is not allowable if a sec_179 election has been made as petitioners did with respect to the same equipment sec_179 see king v commissioner tcmemo_1990_548 holding that a sec_179 election is irrevocable except with the consent of the commissioner and to the extent the cost of property is deducted under sec_179 it does not qualify for a credit under sec_38 we have considered the arguments of the parties not specifically addressed in this opinion they are either without merit or irrelevant to our decision to reflect the foregoing decision will be entered for respondent
